Citation Nr: 0715897	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-35 659	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess 20 percent 
for a left shoulder disability.

2.  Entitlement to a disability rating in excess 20 percent 
for degenerative disc disease of the lumbar spine at L3-4 
with osteophytosis.

3.  Entitlement to a disability rating in excess 10 percent 
for residuals of a right tibial stress reaction.

4.  Entitlement to a disability rating in excess 10 percent 
for residuals of a left tibial stress reaction.

5.  Entitlement to a disability rating in excess 10 percent 
for bilateral pes planus and plantar fasciitis.

(Consideration of the merits of the veteran's claims, 
identified above, is the subject of a separate Board of 
Veterans Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The veteran's active military service extended from September 
1998 to September 2002.


ORDER TO VACATE

The veteran has appealed a September 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida, which denied his claims of 
entitlement to increased ratings for a left shoulder 
disability, degenerative disc disease of the lumbar spine at 
L3-4 with osteophytosis, a right tibial stress reaction, a 
left tibial stress reaction, and bilateral pes planus and 
plantar fasciitis.  

A Board decision was issued on November 20, 2006, which also 
denied the veteran's claims.

In September 2006, the RO received a request for a video 
conference hearing with respect to the veteran's appeal.  
This hearing request was not received at the Board prior to 
the November 20, 2006, Board decision and the veteran was not 
afforded the requested hearing.  

Additionally, by letter dated on November 28, 2006, the 
veteran requested reconsideration of the November 20, 2006, 
Board decision based on additional medical evidence which he 
submitted in support of this request.  The VA treatment 
records submitted pre-dated the Board decision and were not 
reviewed by the Board prior to the November 20, 2006, 
decision denying his claim.

The Board may vacate an appellate decision when the veteran 
has been denied due process.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2006).  In this case, issuance of 
a decision without Board review of the medical evidence 
submitted in November 2006 and the failure to afford the 
veteran the requested video conference hearing were denials 
of due process.  Accordingly, the Board vacates its November 
20, 2006, decision in this matter.  A separate determination 
will be entered addressing the merits of the claims. 


ORDER

The Board's decision of November 20, 2006, is vacated.



________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


